Citation Nr: 1113382	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-35 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 11, 2010, and entitlement to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD, and assigned an initial rating of 30 percent disabling effective March 28, 2008.

In a subsequent April 2010 rating decision, the Philadelphia RO granted an increased rating of 50 percent for PTSD, effective March 11, 2010.  As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service- connected).  Moreover, although assigned a 50 percent rating, effective from March 11, 2010, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing the issues set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appeared and testified at a personal hearing in October 2010 before the undersigned Veterans Law Judge sitting in Philadelphia, Pennsylvania.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran contends that his PTSD is manifested by symptoms that warrant higher staged ratings than those currently assigned.  The Veteran indicated he received treatment at the Vet Center in Philadelphia, but that he discontinued group therapy because he did not like being around the other Veterans. 

In May 2009, psychologist noted that she had been treating the Veteran and that he was "quite severely impaired from combat-related PTSD."  She noted she had read his prior therapist's notes and that she had observed him in group therapy.  A review of the claims file shows that there are no treatment records from the Vet Center.  Additionally, while the psychologist noted that she had reviewed his prior therapist's notes, there are no other treatment records that relate to the Veteran's psychiatric condition, VA or private, in the claims file.  On remand, the AMC/RO should contact the Veteran regarding his treatment history, secure releases for medical records, and obtain all available records.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Board notes that the Veteran's last VA examination was in May 2008.  As that VA examination is more than two years old, and the claims are being remanded for additional development, the Veteran should also be afforded an additional VA examination to determine the current severity of his PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his PTSD.  Of particular interest are Vet Center treatment records and any private or VA treatment records referred to by the Vet Center psychologist in her May 2009 statement.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA psychiatric examination to evaluate the severity of his PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Review Examination for Posttraumatic Stress Disorder and VA's Worksheet for Mental Disorders Examination.

The psychologist or psychiatrist should provide an opinion as to whether the PTSD results in impairment that more closely approximates (a), (b), (c), or (d):

(a) Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships

(c) Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or

(d) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events); or

Adequate reasons and bases are to be provided for any opinion provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  After completion of the above and any additional development deemed necessary, the increased rating claims should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


